MEMORANDUM **
Audelina Gutierrez-Arreygue and her children, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”) decision denying *633their request to terminate removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual determinations, Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003), and de novo claims of due process violations, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s determination that the government did not engage in affirmative misconduct regarding how petitioners presented themselves to the government. Accordingly, the IJ did not err in refusing to terminate proceedings in light of petitioners’ Freedom of Information Act (“FOIA”) request.
Petitioners’ due process claims are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.